Citation Nr: 1531641	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for fatigue, claimed as secondary to service-connected GERD.

3.  Entitlement to higher disability ratings for adjustment disorder with anxiety and depression, rated 30 percent disabling from October 24, 2008, to August 11, 2009, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is of record.

The Board remanded the case in October 2012.  Thereafter, in a February 2013 rating decision, the Appeals Management Center (AMC) granted an increased rating of 50 percent, effective August 12, 2009, for the Veteran's adjustment disorder with anxiety and depression.  This did not satisfy the Veteran's appeal.





REMAND

The Board finds additional development is warranted before the Board decides the Veteran's appeal.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2013 to determine the current degree of severity of his service-connected psychiatric disability.  The examiner stated that the Veteran's psychiatric symptoms were related to his adjustment disorder with depression and anxiety, whereas the Veteran's cognitive symptoms were related to both his adjustment disorder with depression and anxiety and to his alcohol abuse.  She went on to note that the Veteran had short term memory problems as a cognitive impairment which treating VA clinicians attributed to his alcohol abuse.  However, the VA examiner failed to opine what portion of his cognitive impairment she (as opposed to treating clinicians) attributed to the Veteran's adjustment disorder with depression and anxiety and what portion she attributed to the Veteran's alcohol abuse.  Therefore, the Board has determined that the examination report is not adequate for rating purposes and the Veteran should be afforded another VA examination to determine the current degree of severity of his service-connected psychiatric disability.

The Veteran was afforded a VA examination in December 2012 addressing his claimed fatigue and sleep apnea.  The examiner opined that there was no causal relationship between the Veteran's service-connected GERD and sleep apnea, and that GERD was also not associated with fatigue.  However, the Veteran's service-connected digestive disability also includes status post vagotomy with partial gastrectomy.  The examiner failed to address possible effects of these.  

The record reflects that the Veteran has a B12 deficiency, and the Veteran has suggested that this is contributing to his fatigue.  The examiner noted that the Veteran had B12 deficiency, but did not address any such potential link to his service-connected GERD status post vagotomy with partial gastrectomy.  The examiner did opine that fatigue was not a disorder but rather a symptom, and was potentially attributable to many of the Veteran's medical conditions, though not to his GERD.  

In contrast, the Veteran has submitted an opinion from a private treating physician, K.D., dated in February 2013.  The physician opined that there was, "a connection between the gastroesophageal reflux disorder and the obstructive sleep apnea" from which the Veteran also suffered.  The examiner explained, 

The rationale for this is a component of the gastroesophageal reflux disorder known as laryngopharyngeal reflux causes irritation of the larynx, pharynx, hypopharynx, and nasopharynx.  This irritation caused to the mucosa [in] these areas in the form of acidic irritation causes swelling of the mucosa.  This mucosal swelling in turn causes difficulty breathing and moving air through the nose and sinuses into the pharyngeal and laryngeal area of the upper airway.  

Unfortunately, K.D. failed to address whether the Veteran had laryngopharyngeal reflux; if so, whether he had resulting acidic irritation causing mucosal swelling; if so, whether he had resulting difficulty with breathing; and if so, whether such difficulty breathing resulted in sleep apnea or fatigue in this Veteran.  K.D. also failed to address other possible causes of such irritation and swelling, such as the Veteran's ongoing alcohol use/abuse.  

The opinion by K.D. indicates a possible link between the Veteran's service-connected GERD and his claimed sleep apnea, which possible link has yet to be addressed by a VA examiner.  Accordingly, an additional VA examination is in order to address whether the Veteran has laryngopharyngeal reflux and whether he thereby has airway irritation and associated sleep apnea and/or fatigue attributable to his GERD status post vagotomy and partial gastrectomy.  

K.D. in his February 2013 letter, K.D. noted that the Veteran had a significant amount of fatigue associated with his claimed sleep apnea.  Thus, the claim for service connection for fatigue is intertwined with the claim for service connection for sleep apnea.  The Board in its January 2012 remand found that the a November 2008 VA examiner's opinion that the Veteran's fatigue/sleepiness was most likely due to his depression, was conclusory, with no clear supporting rationale.  Similarly, the December 2012 examiner's opinion that fatigue could be attributed to a number of the Veteran's disabilities other than his GERD is also conclusory, without adequate rationale. 

While this case was in remand status, the Veteran's VA outpatient records for the period up to November 2012 were associated with the record.  Development to obtain any more recent VA outpatient records should also be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include more recent VA records pertaining to treatment of the Veteran's claimed disabilities.

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his adjustment disorder with anxiety and depression.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all symptoms and impairment associated with the service-connected psychiatric disability and to the extent possible distinguish the manifestations of the service-connected disability from any other disorders present, to include alcohol abuse.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  The Veteran also should be afforded an examination by a physician with sufficient expertise to address the nature and etiology of the Veteran's sleep apnea and any disability manifested by symptoms of fatigue, to include any sleep disorder distinct from sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea was caused or permanently worsened his GERD, status post vagotomy and partial gastrectomy.  

If the examiner is of the opinion that the Veteran has another disorder manifested by fatigue, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or permanently worsened by his GERD, status post vagotomy and partial gastrectomy.  

In rendering the opinions, the examiner should specifically address the previously noted B12 deficiency and the February 2013 letter by the Veteran's private physician, K.D., M.D..  

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



